Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2006

Wise v. Miller
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1944




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wise v. Miller" (2006). 2006 Decisions. Paper 682.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/682


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-1944
                                   ________________

                                     JOSEPH WISE,

                                             Appellant

                                             v.

                                DONNA REED MILLER;
                                 THERESA PINKETT;
                                   JOHN COATES

                       ___________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 05-cv-02820)
                     District Judge: Honorable Edmund V. Ludwig
                    _______________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 25, 2006

     Before: SLOVITER, SMITH AND VAN ANTWERPEN, CIRCUIT JUDGES


                                (Filed July 27, 2006)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Joseph Wise appeals pro se from the order of the United States District Court for

the Eastern District of Pennsylvania dismissing his civil rights complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6) as barred by the applicable two-year statute of

limitations.

       This case arises out of Wise’s attempts to procure vacant property located at 2001

West Hunting Park Avenue , for which he held no legal title. After making about

$10,000 worth of renovations to the house, Wise moved into the property in August 2000.

He attempted to contact the owner about buying the house but was unsuccessful. Wise

contacted Councilwoman Miller, who in turn asked John Coates to have the City purchase

the property for Wise at a sheriff’s sale. The first sheriff’s sale, which took place in 2001,

yielded no buyer. Wise claims that Pinkett, an aide to Councilwoman Miller, orally

granted the property to him in 2002. However, on January 23, 2003, a buyer, Ola

Randolph, purchased the property via a sheriff’s sale. Wise complained to

Councilwoman Miller’s office, prompting defendant Pinkett to call the sheriff’s office.

The sheriff’s office allegedly told Pinkett (who then told Wise) that Randolph had failed

to make a timely payment on the property and, thus, the sale would not go through and

the property would be listed on the next sheriff’s sale. Despite Pinkett’s representations,

however, Wise received written notice of the final sale to Randolph on April 23, 2003.

Wise’s attempts to reach Councilwoman Miller about this unforeseen turn of events went

unanswered. On May 23, 2003, Wise received an eviction notice from Randolph, in

connection with the eviction process brought against Wise in the Philadelphia County

Court of Common Pleas. On September 4, 2003, the Common Pleas Court entered a

default judgment against Wise. Wise did not prevail on appeal. After receiving many

                                              2
notices to vacate the premises or pay rent to Randolph, Wise moved out of the property

on July 8, 2004.

       On June 14, 2005, Wise filed a civil rights complaint seeking damages against

defendants Miller, Pinkett, and Coates, alleging that they were obligated to purchase the

property on his behalf. He claimed that by their failure to purchase the property for him,

the defendants effectively denied him his right to the property without due process of law,

deprived him of a liberty interest without due process of law, and subjected him to cruel

and unusual punishment, in violation of the Fourteenth and Eighth Amendments.

       The Defendants moved to dismiss the Complaint pursuant to Rule 12(b)(6) as

barred by the statute of limitations and because Wise failed to identify a cognizable

property interest. The District Court granted the motion, holding that the complaint was

time-barred. The District Court rejected Wise’s argument that the limitations period

accrued on July 8, 2004, when he was forced to vacate the property. The District Court

determined that the injury for which Wise sought relief was the defendants’ failure to

purchase the property for him. Thus, the District Court reasoned, the injury occurred on

January 23, 2003, the date that the property was sold to Randolph. The District Court

ruled that Wise became aware of his injury, at the latest, on April 23, 2003, the date he

received written notice that the property had been sold Randolph. Wise had two years, or

until April 23, 2005, to file a timely complaint. Based on the April accrual date, the

District Court held that the complaint, filed on June 14, 2005, was time-barred. The

District Court dismissed the complaint with prejudice. Wise filed a timely appeal.

                                             3
         We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s dismissal pursuant to Fed. R. Civ. P. 12(b)(6) is plenary. Gallo v. City of

Philadelphia, 161 F.3d 217, 221 (3rd Cir. 1998). We accept as true all factual allegations

in the complaint and will affirm a dismissal under Rule 12(b)(6) only if it is certain that

no relief can be granted under any set of facts which could be proved. Steamfitters Local

Union No. 420 Welfare Fund v. Phillip Morris Inc., et al., 171 F.3d 912, 919 (3rd Cir.

1999).

         We will affirm for the reasons set forth by the District Court in its opinion.

However unfortunate it may be that Wise was unable to obtain ownership of the property

in which he invested considerable “sweat equity,” nothing can change the fact that he

filed his civil rights complaint almost two months after the two-year limitations period

had expired. The complaint is time-barred.

         We have thoroughly reviewed the remaining arguments Wise makes on appeal and

find them meritless. Accordingly, we will affirm the judgment of the District Court.




                                                4